Title: To Benjamin Franklin from William Denny, [1765]
From: Denny, William
To: Franklin, Benjamin


Fri. Afternoon [1765]Mr. Paterson’s Bury Street
Col. Denny presents his compliments to Dr. Franklin, and should be glad to have the pleasure of dining with him at a tavern; for being in lodgings he cannot ask the favour of his company at home. If it is agreeable, will bespeak a dinner at the Star and Garter, Pall Mall, at a crown a head to be ready at four o’clock. Please to name sunday, monday, or tuesday for our meeting, I being obliged to go out of town the middle of the week.
 
Addressed: To / Dr Franklin / at Mrs Stevenson’s / in Craven Street / The Strand
